DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s 01/11/2022 Amendments/Arguments, which directly amended claims 1, 3, 6, 18-20; cancelled claims 7-10; added new claims 21-24; and traversed the rejections of the claims of the 12/16/2021 Office Action are acknowledged.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in WIPO on 06/26/2019. It is noted, however, that applicant has not filed a certified copy of the PCTCN2019093016 application as required by 37 CFR 1.55.

Examiner’s Statement Of Reason For Allowance
Claims 1-6 and 11-24 are allowed.
Regarding claims 1 and 19, a differential phase shifter and an antenna array feed system comprising a differential phase shifter as claimed, have neither been taught nor made obvious by the art of record.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 11,063,352 discloses a millimeter wave RF phase shifter includes an input and an output.  The RF phase shifter further includes a transmission line coupled to the input.  The transmission line can include a plurality of taps.  The RF phase shifter can further include a plurality of switching devices.  Each switching device can be coupled between the output and a corresponding tap of the plurality of taps.  The RF phase shifter can include a control device operatively coupled to the plurality of switching devices.  The control device can be configured to control operation of the plurality of switching devices to selectively couple one of the plurality of taps to the output to control a phase shift of a RF signal propagating on the transmission line.
US 2020/0161760 discloses apparatus and methods for phase shifting.  In certain embodiments, a phase shifter includes a group of positive phase shifting circuits, a group of negative phase shifting circuits, and a group of selection switches for controlling selection of the positive phase shifting circuits and the negative phase shifting circuits.  The selection switches are formed on a semiconductor die, and are operable to connect one or more selected positive phase shifting circuits and/or one or more selected negative phase shifting circuits between an input terminal and an output terminal, thereby controlling an overall phase shift provided by the phase shifter.

US 6,816,116 discloses a dynamically reconfigurable antenna system which may be configured with low cost discrete analog components.  Particularly, the antenna elements, phase shifters, and beam forming network of the current smart antenna system are configured from RF transmission lines, RF couplers and RF switches in a system which is able to dynamically reconfigure its beam forming signals to point in a direction of greatest signal strength.  The smart antenna system may be configured on portable devices to accomplish greater signal reception and transmission when used in a wireless network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646